Name: Commission Implementing Decision (EU) 2016/1941 of 3 November 2016 amending Implementing Decision 2014/190/EU setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (notified under document C(2016) 6909)
 Type: Decision_IMPL
 Subject Matter: EU finance;  cooperation policy;  economic policy;  employment;  management
 Date Published: 2016-11-05

 5.11.2016 EN Official Journal of the European Union L 299/61 COMMISSION IMPLEMENTING DECISION (EU) 2016/1941 of 3 November 2016 amending Implementing Decision 2014/190/EU setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (notified under document C(2016) 6909) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 92(3) thereof, Whereas: (1) By Implementing Decision 2014/190/EU (2) the Commission set out, among others, the annual breakdown by Member State of global resources allocated under the Investment for growth and jobs goal and the European territorial cooperation goal, as well as the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative, as referred to in Article 91(2) of Regulation (EU) No 1303/2013. (2) In accordance with Article 7(1) of Council Regulation (EU, Euratom) No 1311/2013 (3) and Article 92(3) of Regulation (EU) No 1303/2013 the Commission is to review in 2016 the total allocations of all Member States under the Investment for growth and jobs goal of cohesion policy for the years 2017 to 2020. (3) In accordance with Article 7(3) of Regulation (EU, Euratom) No 1311/2013 and Article 90(5) of Regulation (EU) No 1303/2013 the Commission is to review in 2016 the eligibility of Member States for the Cohesion Fund and where a Member State either becomes newly eligible to the Cohesion Fund or loses its existing eligibility, the Commission is to add the resulting amounts to or subtract them from the funds allocated to the Member State for the years 2017 to 2020. (4) In accordance with Article 7(3) of Regulation (EU, Euratom) No 1311/2013 and Article 92(3) of Regulation (EU) No 1303/2013 the Commission is to present the results of those two reviews in its technical adjustment of the financial framework for 2017. On 30 June 2016 the Commission adopted the results of those reviews in its Communication to the Council and the European Parliament (4). In the Communication it is mentioned that, on the basis of the most recent statistics, there is a cumulative divergence of more than +/  5 % between the total and the revised allocations in Belgium, the Czech Republic, Denmark, Estonia, Ireland, Greece, Spain, Croatia, Italy, Cyprus, the Netherlands, Slovenia, Slovakia, Finland, Sweden and the United Kingdom. In addition, it is mentioned that, on the basis of its gross national income (GNI) per capita figures of 2012-2014, Cyprus will become fully eligible for support from the Cohesion Fund as of 1 January 2017. (5) In accordance with Article 7(4) and (5) of Regulation (EU, Euratom) No 1311/2013 and Article 92(3) of Regulation (EU) No 1303/2013 the allocations of those Member States are to be adjusted accordingly, provided that the total net effect of those adjustments does not exceed EUR 4 billion. The adjustments are to be spread in equal proportions over the years 2017-2020. (6) In accordance with Article 19 of Regulation (EU, Euratom) No 1311/2013 the multiannual financial framework (MFF) is to be revised in order to transfer to subsequent years allocations not used in 2014, in the event of late adoption of new programmes under shared management for the Structural Funds, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund. (7) In accordance with Council Regulation (EU, Euratom) 2015/623 (5), EUR 11,2 billion in current prices of the allocation provided for the Structural Funds and the Cohesion Fund could not be committed in 2014 nor carried over to 2015. In addition, part of the specific allocation for the Youth Employment Initiative available for budgetary commitment in 2014 could not be committed in 2014 nor carried over to 2015. Regulation (EU, Euratom) No 1311/2013 has therefore been revised by transferring the related commitment appropriations not used in 2014 to subsequent years for sub-heading 1b Economic, social and territorial cohesion (6). That transfer should be reflected in Implementing Decision 2014/190/EU. (8) In accordance with Article 93(2) of Regulation (EU) No 1303/2013 the Commission accepted proposals submitted by the Czech Republic, Greece, France, Italy, Poland, Portugal, Romania, Slovakia, and the United Kingdom in their Partnership Agreements to transfer up to 3 % of the total appropriations for a category of regions to other categories of regions. Those transfers should be reflected in Implementing Decision 2014/190/EU. (9) In accordance with Article 94(2) of Regulation (EU) No 1303/2013 the Commission accepted a proposal submitted by Denmark in its Partnership Agreement to transfer a part of its appropriations for the European territorial cooperation goal to the Investment for growth and jobs goal. This transfer should be reflected in Implementing Decision 2014/190/EU. (10) In accordance with Article 25(1) of Regulation (EU) No 1303/2013, the Commission accepted a request from Greece and Cyprus to transfer part of the resources provided for technical assistance at the initiative of the Member State to technical assistance at the initiative of the Commission for implementation of measures in relation to Member States. This transfer should be reflected in Implementing Decision 2014/190/EU. (11) The resources for the Investment for growth and jobs goal and their allocation between less developed regions, transition regions, more developed regions, Member States supported by the Cohesion Fund and outermost regions as set out in Article 92(1) of the Common Provisions Regulation should to be adjusted accordingly. (12) The annual breakdown of the specific allocation for the Youth Employment Initiative as set out in Article 91(1) of Regulation (EU) No 1303/2013 should be adjusted accordingly. (13) Resources for the European territorial cooperation goal available for budgetary commitment for the period 2014-2020 as set out in Article 92(9) of Regulation (EU) No 1303/2013 should be adjusted accordingly. (14) For reasons of comparability with the global breakdowns in Implementing Decision 2014/190/EU, global breakdowns should be provided in 2011 prices. (15) For reasons of programming by the Member States, the specific annual breakdowns should be provided in current prices to reflect the indexation of 2 % per year in accordance with Article 91(1) of Regulation (EU) No 1303/2013. (16) Implementing Decision 2014/190/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/190/EU is amended as follows: (1) Annexes I, II and III are replaced by the text set out in Annex I to this Decision; (2) Annexes V to X are replaced by the text set out in Annex II to this Decision; (3) Annexes XIV, XV and XVI are replaced by the text set out in Annex III to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 2016. For the Commission Corina CREÃ U Member of the Commission (1) OJ L 347, 20.12.2013, p. 320. (2) Commission Implementing Decision 2014/190/EU of 3 April 2014 setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (OJ L 104, 8.4.2014, p. 13). (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (4) Communication from the Commission to the Council and the European Parliament  Technical adjustment of the financial framework for 2017 in line with movements in GNI and adjustment of cohesion policy envelopes, COM(2016) 311 of 30 June 2016. (5) Council Regulation (EU, Euratom) 2015/623 of 21 April 2015 amending Regulation (EU, Euratom) No 1311/2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 103, 22.4.2015, p. 1). (6) Ibid. ANNEX I ANNEX I GLOBAL RESOURCES BY MEMBER STATE UNDER THE INVESTMENT FOR GROWTH AND JOBS GOAL EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 260 135 172 260 140 314 260 144 748 262 509 573 262 512 794 262 515 853 262 518 457 1 830 476 911 BG 579 165 669 1 266 488 650 1 010 256 034 1 003 519 870 1 021 838 098 1 038 192 412 1 052 480 952 6 971 941 685 CZ 103 451 422 5 540 414 855 2 959 904 273 2 861 077 349 2 861 102 132 2 861 120 698 2 861 146 337 20 048 217 066 DK 41 885 453 42 432 350 46 934 475 60 625 057 60 625 440 60 625 805 60 626 116 373 754 696 DE 2 325 644 228 2 325 690 213 2 325 729 857 2 325 760 026 2 325 788 831 2 325 816 165 2 325 839 456 16 280 268 776 EE 431 673 650 447 362 108 475 334 242 465 459 465 475 656 812 485 612 912 495 306 490 3 276 405 679 IE 123 514 163 123 516 606 123 518 710 124 306 212 124 307 742 124 309 193 124 310 430 867 783 056 EL 1 987 036 935 2 011 148 293 2 036 722 454 2 234 587 290 2 234 606 683 2 234 622 514 2 234 641 107 14 973 365 276 ES 1 569 539 137 5 380 102 389 3 493 778 680 3 953 099 798 3 953 143 064 3 953 184 125 3 953 219 111 26 256 066 304 FR 1 895 389 534 1 895 427 010 1 895 459 314 1 895 483 901 1 895 507 375 1 895 529 649 1 895 548 628 13 268 345 411 HR 945 314 544 1 080 891 122 1 146 956 712 1 127 613 180 1 150 764 677 1 174 649 743 1 198 787 316 7 824 977 294 IT 1 667 175 515 6 345 622 854 4 029 667 935 4 384 163 781 4 384 213 686 4 384 261 044 4 384 301 394 29 579 406 209 CY 184 221 308 172 550 003 73 787 815 70 458 683 68 942 184 67 425 500 65 529 889 702 915 382 LV 539 401 940 558 152 423 595 401 855 592 067 645 604 649 672 617 204 766 629 723 663 4 136 601 964 LT 830 493 172 857 296 604 911 468 202 903 739 689 919 677 236 935 043 867 949 806 399 6 307 525 169 LU 5 515 692 5 515 801 5 515 895 5 515 966 5 516 035 5 516 099 5 516 155 38 611 643 HU 2 668 901 050 2 901 316 920 2 924 373 614 2 864 474 307 2 883 024 281 2 908 892 967 2 942 281 324 20 093 264 463 MT 93 531 830 94 199 381 97 732 285 95 155 901 95 156 698 95 157 281 95 158 122 666 091 498 NL 129 104 439 129 106 992 129 109 193 130 388 219 130 389 817 130 391 334 130 392 627 908 882 621 AT 126 297 049 126 299 545 126 301 698 126 303 336 126 304 901 126 306 384 126 307 650 884 120 563 PL 9 196 089 979 9 600 920 166 10 314 898 375 10 318 540 568 10 582 213 980 10 830 637 727 11 062 457 606 71 905 758 401 PT 2 750 538 466 2 759 342 043 2 805 800 232 2 771 959 045 2 771 988 368 2 772 013 924 2 772 040 192 19 403 682 270 RO 855 377 448 4 594 775 965 3 070 585 254 3 081 045 841 3 164 213 795 3 237 589 982 3 300 540 019 21 304 128 304 SI 396 738 180 399 483 437 414 011 184 415 487 300 415 490 727 415 493 271 415 496 845 2 872 200 944 SK 1 666 868 227 1 728 300 922 1 842 947 663 1 822 528 996 1 869 149 076 1 918 943 806 1 927 453 123 12 776 191 813 FI 168 203 748 168 207 073 168 209 940 169 457 922 169 460 006 169 461 981 169 463 668 1 182 464 338 SE 216 791 160 221 024 565 218 934 694 214 521 734 214 524 446 214 527 020 214 529 211 1 514 852 830 UK 485 459 491 2 227 999 195 1 365 392 414 1 377 907 101 1 377 924 013 1 377 940 060 1 377 953 734 9 590 576 008 Urban Innovative Actions 47 142 857 47 142 857 47 142 857 47 142 857 47 142 857 47 142 857 47 142 858 330 000 000 Technical assistance (*) 158 413 447 146 518 123 175 743 841 150 282 750 151 915 384 153 544 718 154 850 555 1 091 268 818 EU28 32 449 014 905 53 457 388 779 45 091 764 445 45 855 183 362 46 347 750 810 46 823 673 657 47 235 369 434 317 260 145 392 ANNEX II GLOBAL RESOURCES BY MEMBER STATE UNDER THE EUROPEAN TERRITORIAL COOPERATION GOAL EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 2 735 092 26 986 914 24 653 310 43 916 586 43 916 586 43 916 586 43 916 586 230 041 660 BG 2 805 241 14 151 174 15 514 515 29 337 465 27 637 039 27 637 039 27 637 038 144 719 511 CZ 3 491 831 34 868 077 31 818 751 56 680 866 56 680 866 56 680 866 56 680 866 296 902 123 DK 9 341 055 15 870 761 16 204 160 20 500 100 20 500 235 20 500 362 20 500 470 123 417 143 DE 21 292 489 87 955 439 90 434 007 161 096 131 161 096 131 161 096 131 161 096 131 844 066 459 EE 1 366 662 4 437 853 5 190 597 9 696 928 9 246 357 9 246 357 9 246 358 48 431 112 IE 4 859 012 14 261 913 15 809 610 28 162 713 28 162 713 28 162 713 28 162 713 147 581 387 EL 0 23 400 948 21 698 589 41 259 501 38 653 147 38 653 146 38 653 147 202 318 478 ES 10 222 031 57 072 561 60 231 448 112 474 799 107 294 294 107 294 294 107 294 295 561 883 722 FR 7 495 462 117 787 530 104 447 886 186 597 329 186 059 990 186 059 990 186 059 990 974 508 177 HR 213 733 14 165 446 13 686 141 26 393 920 24 380 039 24 380 039 24 380 038 127 599 356 IT 3 759 395 118 923 362 106 488 607 195 021 942 189 695 266 189 695 266 189 695 265 993 279 103 CY 0 3 575 864 3 066 604 5 572 854 5 462 744 5 462 744 5 462 742 28 603 552 LV 768 414 8 602 485 8 768 172 16 768 878 15 619 328 15 619 328 15 619 328 81 765 933 LT 647 526 9 894 559 10 653 404 21 179 822 18 977 618 18 977 618 18 977 617 99 308 164 LU 0 2 274 613 1 890 117 3 366 990 3 366 991 3 366 990 3 366 991 17 632 692 HU 774 391 37 481 264 33 891 150 62 818 686 60 372 567 60 372 568 60 372 569 316 083 195 MT 0 1 871 640 1 593 339 2 882 364 2 838 321 2 838 320 2 838 321 14 862 305 NL 10 991 559 33 152 856 36 503 265 65 025 705 65 025 705 65 025 705 65 025 705 340 750 500 AT 2 953 653 26 110 183 24 102 839 42 935 996 42 935 995 42 935 996 42 935 996 224 910 658 PL 10 924 030 62 038 308 65 621 912 122 877 873 116 896 690 116 896 689 116 896 690 612 152 192 PT 3 284 758 11 235 745 12 040 777 21 481 774 21 449 037 21 449 037 21 449 037 112 390 165 RO 7 278 687 38 147 671 42 405 954 81 066 018 75 540 553 75 540 554 75 540 553 395 519 990 SI 167 571 6 925 088 5 891 004 10 494 040 10 494 040 10 494 040 10 494 040 54 959 823 SK 2 987 230 21 977 017 20 924 144 37 537 837 37 273 574 37 273 574 37 273 573 195 246 949 FI 4 737 086 10 795 672 15 114 612 29 567 311 26 924 667 26 924 667 26 924 666 140 988 681 SE 13 535 336 24 901 393 32 061 646 57 509 950 57 113 552 57 113 552 57 113 552 299 348 981 UK 11 427 002 86 378 754 81 086 733 144 445 208 144 445 209 144 445 208 144 445 209 756 673 323 Interregional cooperation 5 406 828 52 688 220 48 186 712 85 838 207 85 838 207 85 838 207 85 838 208 449 634 589 Technical assistance 1 579 828 2 261 532 3 166 286 5 640 318 5 640 318 5 640 318 5 640 318 29 568 918 EU28 145 045 902 970 194 842 953 146 291 1 728 148 111 1 689 537 779 1 689 537 904 1 689 538 012 8 865 148 841 ANNEX III YOUTH EMPLOYMENT INITIATIVE  ANNUAL BREAKDOWN OF THE SPECIFIC ALLOCATION EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 22 464 896 17 179 038 0 0 0 0 0 39 643 934 BG 29 216 622 22 342 123 0 0 0 0 0 51 558 745 CZ 0 12 564 283 0 0 0 0 0 12 564 283 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 0 0 0 0 0 0 0 0 IE 36 075 815 27 587 388 0 0 0 0 0 63 663 203 EL 90 800 184 69 435 434 0 0 0 0 0 160 235 618 ES 499 481 827 381 956 689 0 0 0 0 0 881 438 516 FR 164 197 762 125 562 994 0 0 0 0 0 289 760 756 HR 35 033 821 26 790 569 0 0 0 0 0 61 824 390 IT 300 437 373 229 746 226 0 0 0 0 0 530 183 599 CY 6 126 207 4 684 747 0 0 0 0 0 10 810 954 LV 15 358 075 11 744 410 0 0 0 0 0 27 102 485 LT 16 825 553 12 866 600 0 0 0 0 0 29 692 153 LU 0 0 0 0 0 0 0 0 HU 26 345 509 20 146 566 0 0 0 0 0 46 492 075 MT 0 0 0 0 0 0 0 0 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 133 639 212 102 194 692 0 0 0 0 0 235 833 904 PT 85 111 913 65 085 581 0 0 0 0 0 150 197 494 RO 56 112 815 42 909 800 0 0 0 0 0 99 022 615 SI 4 876 537 3 729 117 0 0 0 0 0 8 605 654 SK 38 209 190 29 218 793 0 0 0 0 0 67 427 983 FI 0 0 0 0 0 0 0 0 SE 23 379 703 17 878 597 0 0 0 0 0 41 258 300 UK 24 516 103 166 367 414 0 0 0 0 0 190 883 517 EU28 1 608 209 117 1 389 991 061 0 0 0 0 0 2 998 200 178 (*) Technical Assistance includes transfers in accordance with Article 25(1) of the CPR. ANNEX II ANNEX V LESS DEVELOPED REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 0 0 0 0 0 0 0 0 BG 423 753 581 874 889 053 701 031 972 730 183 864 758 809 778 786 756 984 813 870 156 5 089 295 388 CZ 0 4 027 742 276 2 074 542 417 2 116 060 758 2 158 408 746 2 201 602 835 2 245 657 415 14 824 014 447 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 307 309 007 322 408 574 336 661 411 345 490 927 360 206 362 375 184 571 390 407 135 2 437 667 987 IE 0 0 0 0 0 0 0 0 EL 909 471 035 930 727 958 929 535 000 1 108 664 976 1 132 169 367 1 154 915 838 1 180 244 879 7 345 729 053 ES 54 371 079 500 017 977 285 545 634 319 216 082 325 604 160 332 119 881 338 765 441 2 155 640 254 FR 461 932 262 471 180 560 480 612 672 490 231 521 500 042 578 510 049 647 520 256 037 3 434 305 277 HR 670 382 372 775 939 696 809 636 630 842 012 299 876 574 176 912 755 989 950 231 499 5 837 532 661 IT 666 758 279 5 365 168 942 3 106 826 291 3 495 598 479 3 565 551 345 3 636 901 956 3 709 674 398 23 546 479 690 CY 0 0 0 0 0 0 0 0 LV 378 783 956 396 914 108 416 196 653 433 973 068 452 283 532 471 132 651 490 523 912 3 039 807 880 LT 582 500 351 608 972 357 636 611 771 661 702 936 687 136 966 712 879 268 738 892 222 4 628 695 871 LU 0 0 0 0 0 0 0 0 HU 1 896 587 964 2 108 249 341 2 085 760 394 2 136 002 392 2 192 924 551 2 256 984 865 2 328 707 669 15 005 217 176 MT 0 0 0 0 0 0 0 0 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 6 024 257 445 6 384 360 407 6 759 920 357 7 102 194 153 7 444 979 849 7 786 815 724 8 126 165 773 49 628 693 708 PT 2 238 473 445 2 283 288 504 2 328 994 354 2 375 605 358 2 423 147 767 2 471 640 053 2 521 098 345 16 642 247 826 RO 681 255 037 2 936 948 339 1 998 264 754 2 102 046 894 2 199 624 663 2 295 769 970 2 393 170 316 14 607 079 973 SI 169 479 826 172 872 874 176 333 368 188 610 472 192 384 976 196 234 896 200 161 525 1 296 077 937 SK 1 141 906 862 1 198 827 027 1 256 504 073 1 296 677 643 1 357 224 314 1 422 080 653 1 457 095 910 9 130 316 482 FI 0 0 0 0 0 0 0 0 SE 0 0 0 0 0 0 0 0 UK 269 798 028 446 063 474 368 713 961 377 627 431 385 184 697 392 893 012 400 754 850 2 641 035 453 EU28 16 877 020 529 29 804 571 467 24 751 691 712 26 121 899 253 27 012 257 827 27 916 718 793 28 805 677 482 181 289 837 063 ANNEX VI TRANSITION REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 139 843 427 142 643 221 145 498 658 148 410 629 151 380 786 154 410 285 157 500 125 1 039 687 131 BG 0 0 0 0 0 0 0 0 CZ 0 0 0 0 0 0 0 0 DK 9 604 018 9 882 422 10 804 408 13 832 944 14 109 710 14 392 008 14 679 938 87 305 448 DE 1 314 315 435 1 340 628 367 1 367 464 345 1 394 831 802 1 422 746 136 1 451 218 188 1 480 257 439 9 771 461 712 EE 0 0 0 0 0 0 0 0 IE 0 0 0 0 0 0 0 0 EL 353 410 233 364 853 538 362 313 592 447 619 659 455 327 176 465 338 438 473 253 207 2 922 115 843 ES 593 746 235 3 046 946 624 1 875 188 441 2 283 534 068 2 329 229 426 2 375 837 900 2 423 375 418 14 927 858 112 FR 572 094 366 583 548 204 595 229 675 607 142 425 619 293 217 631 686 770 644 327 187 4 253 321 844 HR 0 0 0 0 0 0 0 0 IT 70 953 093 295 934 908 188 970 662 230 278 365 234 886 419 239 586 556 244 380 379 1 504 990 382 CY 0 0 0 0 0 0 0 0 LV 0 0 0 0 0 0 0 0 LT 0 0 0 0 0 0 0 0 LU 0 0 0 0 0 0 0 0 HU 0 0 0 0 0 0 0 0 MT 65 940 970 67 261 131 68 607 532 69 980 598 71 381 101 72 809 585 74 266 528 490 247 445 NL 0 0 0 0 0 0 0 0 AT 9 725 216 9 919 919 10 118 493 10 320 999 10 527 553 10 738 231 10 953 108 72 303 519 PL 0 0 0 0 0 0 0 0 PT 43 658 772 44 532 838 45 424 274 46 333 366 47 260 627 48 206 411 49 171 036 324 587 324 RO 0 0 0 0 0 0 0 0 SI 0 0 0 0 0 0 0 0 SK 0 0 0 0 0 0 0 0 FI 0 0 0 0 0 0 0 0 SE 0 0 0 0 0 0 0 0 UK 95 016 348 594 816 628 355 307 540 374 958 114 382 461 753 390 115 477 397 921 577 2 590 597 437 EU28 3 268 308 113 6 500 967 800 5 024 927 620 5 627 242 969 5 738 603 904 5 854 339 849 5 970 085 942 37 984 476 197 ANNEX VII MORE DEVELOPED REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 126 249 347 128 776 975 131 354 837 136 643 113 139 377 731 142 166 986 145 011 804 949 580 793 BG 0 0 0 0 0 0 0 0 CZ 0 148 534 650 76 504 754 78 035 863 79 597 567 81 190 474 82 815 114 546 678 422 DK 34 312 692 35 504 602 40 461 066 53 875 658 54 953 504 56 052 898 57 174 238 332 334 658 DE 1 143 027 472 1 165 911 174 1 189 249 756 1 213 050 557 1 237 326 959 1 262 088 394 1 287 343 110 8 497 997 422 EE 0 0 0 0 0 0 0 0 IE 128 001 120 130 563 786 133 177 385 136 727 788 139 464 101 142 255 083 145 101 661 955 290 924 EL 321 718 722 332 754 240 345 532 277 367 327 441 374 609 684 381 115 281 387 917 299 2 510 974 944 ES 941 438 583 2 067 516 145 1 549 803 112 1 699 267 064 1 733 272 800 1 767 957 997 1 803 334 314 11 562 590 015 FR 850 348 096 867 372 818 884 735 876 902 442 710 920 503 358 938 924 843 957 713 270 6 322 040 971 HR 0 0 0 0 0 0 0 0 IT 940 989 124 1 115 272 514 1 059 105 570 1 115 343 630 1 137 664 445 1 160 431 228 1 183 651 581 7 712 458 092 CY 129 299 822 130 248 052 31 040 483 34 392 381 35 080 636 35 782 643 36 498 639 432 342 656 LV 0 0 0 0 0 0 0 0 LT 0 0 0 0 0 0 0 0 LU 5 320 829 5 427 364 5 536 015 5 646 815 5 759 830 5 875 102 5 992 671 39 558 626 HU 62 362 887 63 613 985 64 890 344 66 190 566 67 517 780 68 872 541 70 255 336 463 703 439 MT 0 0 0 0 0 0 0 0 NL 136 474 196 139 206 443 141 993 002 146 273 253 149 200 554 152 186 343 155 231 615 1 020 565 406 AT 121 868 086 124 307 950 126 796 311 129 333 944 131 922 288 134 562 344 137 254 990 906 045 913 PL 504 545 294 515 958 359 527 632 348 539 308 411 551 177 491 563 236 684 575 482 178 3 777 340 765 PT 166 452 008 169 784 435 173 183 108 176 649 083 180 184 317 183 790 182 187 467 883 1 237 511 016 RO 67 415 298 137 770 869 121 391 612 129 215 801 139 922 353 147 861 056 149 459 655 893 036 644 SI 113 965 963 116 247 604 118 574 596 121 261 256 123 688 023 126 163 276 128 687 839 848 588 557 SK 41 262 981 43 143 512 45 049 772 46 933 534 48 943 721 51 089 982 52 315 318 328 738 820 FI 134 387 672 137 078 197 139 822 197 144 023 506 146 905 819 149 845 718 152 844 185 1 004 907 294 SE 201 163 376 209 768 456 211 655 946 210 918 972 215 140 093 219 445 549 223 836 765 1 491 929 157 UK 149 826 651 1 370 234 763 782 928 073 798 596 590 814 578 755 830 880 021 847 506 195 5 594 551 048 EU28 6 320 430 219 9 154 996 893 7 900 418 440 8 251 457 936 8 426 791 809 8 601 774 625 8 772 895 660 57 428 765 582 ANNEX VIII COHESION FUND EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 0 0 0 0 0 0 0 0 BG 141 914 934 438 239 123 314 223 331 327 476 772 339 922 930 352 709 644 363 820 410 2 278 307 144 CZ 0 1 691 733 250 876 417 385 867 512 052 884 660 544 903 810 913 919 811 951 6 143 946 095 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 133 273 475 140 305 354 146 966 434 150 619 857 156 921 496 163 630 547 169 817 514 1 061 534 677 IE 0 0 0 0 0 0 0 0 EL 430 757 665 444 530 393 448 671 883 471 072 832 480 389 519 490 754 009 499 491 452 3 265 667 753 ES 0 0 0 0 0 0 0 0 FR 0 0 0 0 0 0 0 0 HR 293 229 673 339 412 563 355 227 649 357 736 948 372 354 413 388 369 497 403 424 901 2 509 755 644 IT 0 0 0 0 0 0 0 0 CY 57 156 764 48 473 084 39 315 087 38 682 266 37 966 553 37 262 438 36 012 833 294 869 025 LV 167 454 594 175 995 293 185 012 112 193 047 173 200 965 711 209 486 800 217 453 012 1 349 414 695 LT 256 626 748 269 141 984 282 127 550 293 504 407 304 502 755 316 195 728 326 818 454 2 048 917 626 LU 0 0 0 0 0 0 0 0 HU 761 296 791 836 749 026 837 669 772 859 444 254 882 480 075 910 148 899 937 638 195 6 025 427 012 MT 29 073 581 29 780 219 30 489 732 31 150 428 31 766 417 32 452 438 33 029 294 217 742 109 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 2 821 981 272 2 992 646 539 3 169 935 136 3 327 311 773 3 479 057 782 3 636 923 062 3 780 133 478 23 207 989 042 PT 382 108 422 391 395 624 400 720 618 409 404 001 417 499 836 426 516 083 434 097 580 2 861 742 164 RO 0 1 710 039 331 949 836 093 999 902 570 1 046 786 040 1 093 828 558 1 134 604 385 6 934 996 977 SI 119 552 544 122 458 287 125 375 853 132 624 045 135 247 665 138 161 073 140 627 428 914 046 895 SK 514 950 725 542 350 982 570 045 939 596 338 413 623 327 518 653 372 363 667 865 487 4 168 251 427 FI 0 0 0 0 0 0 0 0 SE 0 0 0 0 0 0 0 0 UK 0 0 0 0 0 0 0 0 EU28 6 109 377 188 10 173 251 052 8 732 034 574 9 055 827 791 9 393 849 254 9 753 622 052 10 064 646 374 63 282 608 285 ANNEX IX OUTERMOST AND NORTHERN SPARSELY POPULATED REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 0 0 0 0 0 0 0 0 BG 0 0 0 0 0 0 0 0 CZ 0 0 0 0 0 0 0 0 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 0 0 0 0 0 0 0 0 IE 0 0 0 0 0 0 0 0 EL 0 0 0 0 0 0 0 0 ES 0 131 542 480 67 752 708 69 108 658 70 491 705 71 902 384 73 341 166 484 139 101 FR 59 632 621 60 826 476 62 044 064 63 285 766 64 552 281 65 844 100 67 161 654 443 346 962 HR 0 0 0 0 0 0 0 0 IT 0 0 0 0 0 0 0 0 CY 0 0 0 0 0 0 0 0 LV 0 0 0 0 0 0 0 0 LT 0 0 0 0 0 0 0 0 LU 0 0 0 0 0 0 0 0 HU 0 0 0 0 0 0 0 0 MT 0 0 0 0 0 0 0 0 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 0 0 0 0 0 0 0 0 PT 15 559 845 15 871 355 16 189 058 16 513 054 16 843 524 17 180 596 17 524 383 115 681 815 RO 0 0 0 0 0 0 0 0 SI 0 0 0 0 0 0 0 0 SK 0 0 0 0 0 0 0 0 FI 41 068 819 41 891 023 42 729 572 43 584 729 44 456 975 45 346 646 46 254 043 305 331 807 SE 27 832 202 28 389 407 28 957 689 29 537 226 30 128 343 30 731 272 31 346 211 206 922 350 UK 0 0 0 0 0 0 0 0 EU28 144 093 487 278 520 741 217 673 091 222 029 433 226 472 828 231 004 998 235 627 457 1 555 422 035 ANNEX X YOUTH EMPLOYMENT INITIATIVE  SPECIFIC ALLOCATION EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 23 839 927 18 595 143 0 0 0 0 0 42 435 070 BG 31 004 913 24 183 832 0 0 0 0 0 55 188 745 CZ 0 13 599 984 0 0 0 0 0 13 599 984 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 0 0 0 0 0 0 0 0 IE 38 283 943 29 861 476 0 0 0 0 0 68 145 419 EL 96 357 882 75 159 147 0 0 0 0 0 171 517 029 ES 530 054 111 413 442 204 0 0 0 0 0 943 496 315 FR 174 247 979 135 913 423 0 0 0 0 0 310 161 402 HR 37 178 171 28 998 973 0 0 0 0 0 66 177 144 IT 318 826 544 248 684 704 0 0 0 0 0 567 511 248 CY 6 501 180 5 070 921 0 0 0 0 0 11 572 101 LV 16 298 112 12 712 527 0 0 0 0 0 29 010 639 LT 17 855 411 13 927 222 0 0 0 0 0 31 782 633 LU 0 0 0 0 0 0 0 0 HU 27 958 065 21 807 291 0 0 0 0 0 49 765 356 MT 0 0 0 0 0 0 0 0 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 141 819 001 110 618 821 0 0 0 0 0 252 437 822 PT 90 321 443 70 450 726 0 0 0 0 0 160 772 169 RO 59 547 368 46 446 947 0 0 0 0 0 105 994 315 SI 5 175 020 4 036 516 0 0 0 0 0 9 211 536 SK 40 547 898 31 627 361 0 0 0 0 0 72 175 259 FI 0 0 0 0 0 0 0 0 SE 24 810 728 19 352 368 0 0 0 0 0 44 163 096 UK 26 016 685 180 081 439 0 0 0 0 0 206 098 124 EU28 1 706 644 381 1 504 571 025 0 0 0 0 0 3 211 215 406 ANNEX III ANNEX XIV EUROPEAN TERRITORIAL COOPERATION  CROSS-BORDER COOPERATION EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 2 902 501 24 227 340 22 994 759 41 781 342 42 616 968 43 469 308 44 338 693 222 330 911 BG 2 976 944 12 055 520 14 364 325 28 014 847 26 621 889 27 154 327 27 697 414 138 885 266 CZ 2 439 127 34 551 814 31 352 847 56 967 938 58 107 296 59 269 442 60 454 832 303 143 296 DK 8 308 365 12 259 940 13 578 726 17 512 612 17 862 983 18 220 356 18 584 862 106 327 844 DE 14 442 888 65 129 605 67 444 196 122 545 704 124 996 616 127 496 550 130 046 479 652 102 038 EE 1 175 827 4 402 888 5 158 490 9 880 362 9 560 404 9 751 612 9 946 646 49 876 229 IE 5 007 621 13 358 262 15 566 596 28 284 411 28 850 099 29 427 101 30 015 644 150 509 734 EL 0 18 744 762 18 375 521 36 323 394 34 055 979 34 737 099 35 431 838 177 668 593 ES 10 847 701 42 320 328 50 009 117 96 700 356 92 683 591 94 537 263 96 428 008 483 526 364 FR 5 947 540 89 873 541 81 729 096 149 106 412 151 471 308 154 500 734 157 590 749 790 219 380 HR 0 13 327 966 13 218 818 26 286 470 24 498 885 24 988 862 25 488 635 127 809 636 IT 0 102 059 363 91 588 048 172 413 641 169 743 238 173 138 103 176 600 863 885 543 256 CY 0 3 349 655 2 944 209 5 473 610 5 456 600 5 565 731 5 677 046 28 466 851 LV 421 325 8 736 136 8 858 960 17 391 257 16 418 610 16 746 983 17 081 923 85 655 194 LT 0 9 706 842 10 329 376 21 248 455 19 143 783 19 526 660 19 917 191 99 872 307 LU 0 1 891 384 1 603 101 2 912 823 2 971 080 3 030 501 3 091 111 15 500 000 HU 0 36 338 429 33 134 648 62 960 186 61 409 567 62 637 759 63 890 514 320 371 103 MT 0 1 818 637 1 583 483 2 926 779 2 934 722 2 993 416 3 053 285 15 310 322 NL 11 664 330 26 123 749 32 028 488 58 195 575 59 359 487 60 546 677 61 757 611 309 675 917 AT 1 916 948 25 162 283 22 951 870 41 703 410 42 537 479 43 388 228 44 255 994 221 916 212 PL 4 960 088 57 467 793 58 621 861 113 251 360 108 645 886 110 818 803 113 035 177 566 800 968 PT 3 485 811 7 140 659 9 038 051 16 458 951 16 750 525 17 085 537 17 427 247 87 386 781 RO 7 724 201 32 089 620 39 019 604 77 120 959 72 316 355 73 762 683 75 237 937 377 271 359 SI 0 6 652 978 5 638 945 10 245 927 10 450 846 10 659 862 10 873 057 54 521 615 SK 2 727 473 21 509 096 20 794 716 38 081 477 38 539 550 39 310 342 40 096 547 201 059 201 FI 3 109 706 8 886 024 12 689 807 26 033 350 23 518 450 23 988 819 24 468 596 122 694 752 SE 11 414 360 20 805 655 27 687 467 50 754 373 51 314 124 52 340 407 53 387 217 267 703 603 UK 10 842 107 63 874 342 63 328 303 115 067 149 117 368 492 119 715 862 122 110 179 612 306 434 EU28 112 314 863 763 864 611 775 633 428 1 445 643 130 1 430 204 812 1 458 809 027 1 487 985 295 7 474 455 166 ANNEX XV EUROPEAN TERRITORIAL COOPERATION  TRANSNATIONAL COOPERATION EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 0 4 984 164 4 224 487 7 675 867 7 829 385 7 985 972 8 145 692 40 845 567 BG 0 3 262 167 2 764 953 5 023 903 5 124 382 5 226 869 5 331 406 26 733 680 CZ 1 266 432 3 190 514 3 777 625 6 863 923 7 001 202 7 141 226 7 284 050 36 524 972 DK 1 604 437 4 919 083 4 311 976 5 573 830 5 685 343 5 799 086 5 915 098 33 808 853 DE 8 152 872 30 076 191 32 402 255 58 874 705 60 052 201 61 253 243 62 478 310 313 289 777 EE 274 486 400 787 572 349 1 039 954 1 060 754 1 081 969 1 103 607 5 533 906 IE 148 802 2 079 292 1 888 491 3 431 378 3 500 006 3 570 006 3 641 405 18 259 380 EL 0 6 585 176 5 581 475 10 141 505 10 344 336 10 551 222 10 762 250 53 965 964 ES 0 19 456 847 16 491 268 29 964 536 30 563 827 31 175 103 31 798 606 159 450 187 FR 2 006 704 37 623 469 33 589 809 61 032 487 62 253 136 63 498 199 64 768 162 324 771 966 HR 226 815 2 005 169 1 891 788 3 437 371 3 506 116 3 576 240 3 647 768 18 291 267 IT 3 989 500 26 667 109 25 983 980 47 212 741 48 156 996 49 120 135 50 102 539 251 233 000 CY 0 520 976 441 569 802 329 818 376 834 744 851 438 4 269 432 LV 394 122 575 471 821 810 1 493 223 1 523 088 1 553 549 1 584 620 7 945 883 LT 687 160 1 003 346 1 432 842 2 603 465 2 655 535 2 708 645 2 762 819 13 853 812 LU 0 570 731 483 741 878 955 896 534 914 465 932 755 4 677 181 HU 821 790 4 232 497 4 283 920 7 783 858 7 939 536 8 098 327 8 260 293 41 420 221 MT 0 207 286 175 692 319 231 325 616 332 128 338 771 1 698 724 NL 0 9 761 969 8 274 067 15 033 930 15 334 608 15 641 300 15 954 126 80 000 000 AT 1 217 492 3 100 219 3 659 612 6 649 495 6 782 484 6 918 134 7 056 496 35 383 932 PL 6 632 580 9 684 466 13 830 032 25 129 084 25 631 666 26 144 300 26 667 188 133 719 316 PT 0 5 021 273 4 255 940 7 733 016 7 887 676 8 045 429 8 206 337 41 149 671 RO 0 9 202 646 7 799 995 14 172 545 14 455 996 14 745 115 15 040 017 75 416 314 SI 177 828 842 960 865 200 1 572 066 1 603 508 1 635 578 1 668 292 8 365 432 SK 442 599 2 279 534 2 307 230 4 192 225 4 276 070 4 361 590 4 448 823 22 308 071 FI 1 917 328 2 799 558 3 997 946 7 264 244 7 409 529 7 557 720 7 708 873 38 655 198 SE 2 949 447 6 148 414 7 711 181 14 011 171 14 291 395 14 577 222 14 868 765 74 557 595 UK 1 284 319 29 624 799 26 198 003 47 601 616 48 553 650 49 524 722 50 515 217 253 302 326 EU28 34 194 713 226 826 113 220 019 236 397 512 653 405 462 951 413 572 238 421 843 723 2 119 431 627 ANNEX XVI EUROPEAN TERRITORIAL COOPERATION  INTERREGIONAL COOPERATION EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total EU28 5 737 769 57 031 424 53 202 024 96 667 763 98 601 118 100 573 140 102 584 604 514 397 842